UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4278


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

COLIN MATTHEW BYRNES,

                    Defendant - Appellant.


Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cr-00152-WO-1)


Submitted: November 27, 2018                                 Decided: December 7, 2018


Before NIEMEYER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Eric Lloyd Iverson, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Colin Matthew Byrnes seeks to appeal his conviction and 180-month sentence,

imposed pursuant to a plea agreement, for the transportation of child pornography in

violation of 18 U.S.C. § 2552A(a)(1), (b)(1) (2012). Byrnes’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious issues for appeal. Byrnes also filed a supplemental pro se brief. We affirm.

       Byrnes did not attempt to withdraw his guilty plea in the district court, and, thus,

we review the Fed. R. Crim. P. 11 hearing for plain error. United States v. Martinez, 277

F.3d 517, 527 (4th Cir. 2002). To establish plain error, an appellant must demonstrate

“that an error (1) was made, (2) is plain (i.e., clear or obvious), and (3) affects substantial

rights. Even if an appellant satisfies these elements, we may exercise our discretion to

correct the error only if it seriously affects the fairness, integrity or public reputation of

judicial proceedings.” United States v. Strieper, 666 F.3d 288, 295 (4th Cir. 2012)

(citation, alteration, and internal quotation marks omitted).        Because we detect no

reversible error in the district court’s Rule 11 plea colloquy, we affirm Byrnes’s

conviction.

       We review Byrnes’s sentence for both procedural and substantive reasonableness

“under a deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41

(2007). We “first ensure that the district court committed no significant procedural error,

such as failing to calculate (or improperly calculating) the [Sentencing] Guidelines range,

. . . failing to consider the § 3553(a) factors, . . . or failing to adequately explain the

chosen sentence[.]” Id. at 51; see 18 U.S.C. § 3553(a) (2012). If there is no significant

                                              2
procedural error, we then consider the sentence’s substantive reasonableness, taking into

account “the totality of the circumstances, including the extent of any variance from the

Guidelines range.” Gall, 552 U.S. at 51. We presume that a sentence within or below a

properly calculated Guidelines range is reasonable, and a defendant can rebut this

presumption only “by showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir.

2014).

         Having carefully reviewed the record, we conclude that the district court did not

err in its imposition of Byrnes’s sentence. The district court properly calculated the

advisory Sentencing Guidelines range and sufficiently explained its reasons for imposing

the sentence. Furthermore, Byrnes has not made the showing necessary to rebut the

presumption of reasonableness that we afford his below-Guidelines-range sentence. And

there has been no showing of ineffective assistance of counsel, which must conclusively

appear on the face of the record to be cognizable on direct appeal. See United States v.

Faulls, 821 F.3d 502, 507-08 (4th Cir. 2016).

         In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Byrnes’s conviction

and sentence. This court requires that counsel inform Byrnes, in writing, of the right to

petition the Supreme Court of the United States for further review. If Byrnes requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Byrnes.

                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4